DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants have amended the claims to incorporate previously identified allowable subject matter.
                                                       Allowable Subject Matter
Claims 21-40 (21 and 31 independent) are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: 
             The closest prior art of record “Remotely Activated Monitoring Service” by Barnes et al., US9843911B2  and “Method and Apparatus for Tracking via a Radio Frequency” by Liu et al.,US9911020B1, fails to anticipate or render obvious the concept of using with two different transmission technologies with all of the following: 1.That one transmission technology in the portable tag system is RF (Radio Frequency) being used in conjunction with a non RF (e.g., infrared) and that the monitoring of the RF signals is in response to the usage of a non-RF signal (the specific use of the non-RF signal containing the value that identifies the first monitor device) while using unique location codes identifying the monitors.
The individual limitations one by one in the independent claim, and somewhat unrelated could be found, but it required more references than deemed reasonable to reject these very specific elements.  Furthermore, such a combination of references in the exact way as Applicants claimed did not seem logical for one of ordinary skill in the art in light of the quantity and variation of the references unless hindsight reasoning was applied. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642